DETAILED ACTION
This action is in response to an amendment filed 9/28/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al. (U.S. 2017/0155000 A1; “Moon”).
Claims 19-20 are product-by-process claims and as such, will be examined with respect to the structure implied by the method steps of the claim (1) upon which it depends (See MPEP 2113).  
Regarding claim 19, Moon discloses an array substrate comprising:
A plurality of first thin film transistors (T1, Fig. 1) on a base substrate (SUB, Fig. 1), a respective one of the plurality of first thin film transistors comprising a first active layer (A1, Fig. 1), a first gate electrode (G1, Fig. 1), a first source electrode (S1 and S3, Fig. 1) and a first drain electrode (D1 and D3, Fig. 1) ([0048]-[0050], [0055], [0059]); and
A plurality of second thin film transistors (T2, Fig. 1) on the base substrate, a respective one of the plurality of second thin film transistors comprising a second active layer (A2, Fig. 1), a second gate electrode (G2, Fig. 1), a second source electrode (SH2, Fig. 1) and a second drain electrode (DH2, Fig. 1) ([0054], [0057]-[0059]);
The first source electrode (S1 and S3, Fig. 1) comprises a first source sub-layer (S1, Fig. 1) and a second source sub-layer (S3, Fig. 1) ([0096], [0099]);
The first drain electrode (D1 and D3, Fig. 1) comprises a first drain sub-layer (D1, Fig. 1) and a second drain sub-layer (D3, Fig. 1) ([0096], [0099]);
The first source sub-layer (S1, Fig. 1) and the first drain sub-layer (D1, Fig. 1) are formed in a same layer using a same material ([0057], [0096]); and
The second source sub-layer (S3, Fig. 1), the second drain sub-layer (D3, Fig. 1), the second source electrode (SH2, Fig. 1), and the second drain electrode (DH2, Fig. 1) are formed in a same layer using a same material ([0099]); and,
Wherein the first active layer (A1, Fig. 1) and the second active layer (A2, Fig. 1) are in different layers.
Regarding claim 20, Moon discloses a display apparatus, comprising an array substrate ([0101]) comprising:
A plurality of first thin film transistors (T1, Fig. 1) on a base substrate (SUB, Fig. 1), a respective one of the plurality of first thin film transistors comprising a first active layer (A1, Fig. 1), a first gate electrode (G1, Fig. 1), a first source electrode (S1 and S3, Fig. 1) and a first drain electrode (D1 and D3, Fig. 1) ([0048]-[0050], [0055], [0059]); and
A plurality of second thin film transistors (T2, Fig. 1) on the base substrate, a respective one of the plurality of second thin film transistors comprising a second active layer (A2, Fig. 1), a second gate electrode (G2, Fig. 1), a second source electrode (SH2, Fig. 1) and a second drain electrode (DH2, Fig. 1) ([0054], [0057]-[0059]);
The first source electrode (S1 and S3, Fig. 1) comprises a first source sub-layer (S1, Fig. 1) and a second source sub-layer (S3, Fig. 1) ([0096], [0099]);
The first drain electrode (D1 and D3, Fig. 1) comprises a first drain sub-layer (D1, Fig. 1) and a second drain sub-layer (D3, Fig. 1) ([0096], [0099]);
The first source sub-layer (S1, Fig. 1) and the first drain sub-layer (D1, Fig. 1) are formed in a same layer using a same material ([0057], [0096]); and
The second source sub-layer (S3, Fig. 1), the second drain sub-layer (D3, Fig. 1), the second source electrode (SH2, Fig. 1), and the second drain electrode (DH2, Fig. 1) are formed in a same layer using a same material ([0099]); and,
Wherein the first active layer (A1, Fig. 1) and the second active layer (A2, Fig. 1) are in different layers.
Furthermore, Moon discloses one or more integrated circuits connected to the array substrate ([0101]; Fig. 5).

Allowable Subject Matter
Claims 1 and 3-18 are allowed.
Claim 1 contains allowable subject matter because of the limitation an entire surface of the second active layer is protected and unexposed during a first etching process to expose a first source electrode contact region and a first drain electrode contact region of the first active layer.  Claims 3-18 depend on claim 1.

Response to Arguments
Applicant’s arguments with respect to claims 19-20 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                         6/16/2022